Dismissed and Memorandum Opinion filed June 22, 2021.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00837-CR

                         EX PARTE ANDRE BAILEY


          On Appeal from the County Criminal Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 2324058

                          MEMORANDUM OPINION

      This is an attempted appeal of a denial of habeas-corpus relief. The trial
court’s judgment states that habeas-corpus relief was denied because the original
case was dismissed.

      A habeas-corpus applicant must be illegally restrained to be entitled to relief.
Ex Parte Weise, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001). When appellant’s
underlying charge was dismissed his habeas-corpus proceeding was rendered
moot. “The longstanding rule in Texas regarding habeas corpus is that where the
premise of a habeas corpus application is destroyed by subsequent developments,
the legal issues thereunder are moot.” Ex parte Guerrero, 99 S.W.3d 852, 853
(Tex. App.—Houston [14th Dist.] 2003, no pet.) (internal quotation marks and
citation omitted) (mem. op.). On May 6, 2021, this court transmitted notice to all
parties of the court’s intent to dismiss the appeal for want of jurisdiction.
Appellant’s response failed to demonstrate that this court has jurisdiction to
entertain the appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2